                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    CHESTER MCKENNA                                    §
                                                       § Civil Action No. 4:18-CV-564
    v.                                                 § (Judge Mazzant/Judge Nowak)
                                                       §
    COMMISSIONER, SSA                                  §

                              MEMORANDUM OPINION AND ORDER

           The Court, having reviewed Plaintiff Chester McKenna’s Motion for Attorney’s Fees

    under the Equal Access to Justice Act (Dkt. #21) and the Commissioner’s Response (Dkt. #23)

    wherein the Commissioner does not object to the requested fee and costs, finds that Plaintiff’s

    Motion is well taken and should be granted. Accordingly,

           It is therefore ORDERED that Plaintiff’s Motion (Dkt. #21) is GRANTED, and the

    Commissioner is directed to pay five thousand eight hundred eighty-six dollars and five cents

.   ($5,886.05) in attorney’s fees, plus court costs of four hundred dollars ($400.00), for a total award

    of six thousand two hundred eighty-six dollars and five cents ($6,286.05). Payment shall be made

    payable to Plaintiff and mailed to Plaintiff’s counsel of record.

           IT IS SO ORDERED.

            SIGNED this 20th day of December, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
